DETAILED ACTION
	Claims 1-21 are pending.  Of these, claims 11-20 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-10 and 21 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 21, as well as hectorite as the species of plate-like material and ceramide as the functional material, is acknowledged.  The elections having been made without traverse, the restriction and election of species requirements are still considered proper and are made FINAL.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/20 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 each recite “the plate-like material,” but this limitation is unclear, because base claim 1 recites a “plurality of plate-like materials,” and it is unknown if the limitations of claims 3-4 are limiting to each of the plurality of plate-like materials, or whether they need only apply to one of the plate-like materials.  Clarification is required.  Since dependent claim 5 does not clarify the point of confusion, it is also rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as unpatentable over the English translation of Chae et al. (WO2017/057873A1).
As to claims 1-10 and 21, Chae discloses a cosmetic composition (claim 10) comprising ceramide (the elected species of “functional material” of claims 1 and 7 and 21) in the amount of 1-10% which overlaps the ranges of claims 8-9, a surfactant (“emulsifier” of claim 2) and ethanol (a “solvent” of claims 1 and 21)(page 1, line 11 and page 2, lines 70-71).  The composition may further comprise stearalkonium hectorite or disteardimonium hectorite (both of which are the elected species of plate-like materials having hydroxyl groups at their corners, i.e., “hectorite” of claims 1 and 4-5 and both of which are surface treated with a quaternary ammonium salt having a lipophilic moiety as recited by claim 3)(page 4, lines 152-158).  Chae teaches that the composition is 
   As to claims 1-10 and 21, Chae does not further expressly disclose that the plurality of plate-like hectorite forms a polyhedral structure wherein the functional material and the solvent are accommodated in the polyhedral structure to form a polyhedral complex and which is thixotropic as recited by claims 1, 6, and 21.  
As to claims 1-10 and 21, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01. ). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Here, the present specification teaches that a polyhedral composition was formed when a mixture comprising the ingredients, including disteardimonium hectorite as the plate material and ceramide as the functional material, was sprayed at high pressure using a microfluidizer (see, e.g., paragraph 138), but that when a mixture comprising the same ingredients was not prepared with high pressure spraying using a microfluidizer, ceramide crystals were formed instead of a polyhedral complex accommodating the ceramide and solvent (paragraphs 150-151).  The specification also 
Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US Pat. Pub. 2020/0405597) in view of the English translation of Chae et al. (WO2017/057873A1).
The teachings of Chae are relied upon as discussed above.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
As to claims 1-10 and 21, Lee discloses a cosmetic comprising disteardimonium hectorite (the elected species of plate like material that is quaternary ammonium surface treated with a lipophilic moiety and having a hydroxyl group at each corner of claims 1, 3-5, and 21 )and an oil phase (“solvent”) along with an emulsifier (claim 3) and a moisture releasing component, wherein the plate like material forms a thixotropic polyhedron as recited by claims 1, 6, and 21 (see claims 1, 4, 6 and 11 of Lee).
As to claims 1-10 and 21, Lee does not further recite the presence of ceramide as the elected species of functional material as recited by claim 1 and in the amounts of claims 8-9, but it would have been prima facie obvious to incorporate same and in amounts within the claimed ranges in light of Chae’s teaching at page 2, lines 52-55 that ceramide prevents moisture loss from skin tissue and may be included for said purpose in cosmetic compositions in amounts within the claimed ranges, such that the skilled artisan would have been motivated to add ceramide to the reference cosmetic composition with a reasonable expectation of success in enhancing the moisturizing properties of the composition, which will result in the ceramide being accommodated along with the solvent in the polyhedral structure to form a polyhedral complex as recited by claims 1 and 21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/969,631 and in view of the English translation of Chae et al. (WO2017/057873A1) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Chae are relied upon as discussed above.
Although the reference claims are not identical, they are not patentably distinct because they recite a cosmetic comprising disteardimonium hectorite (a material that is surface treated with quaternary ammonium salt) as a plate-like material and an oil phase (“solvent”) along with an emulsifier and a moisture releasing component, wherein the plate like material forms a thixotropic polyhedron.
Although the reference claims do not recite the presence of ceramide as a functional material, it would have been prima facie obvious to incorporate same and in amounts within the claimed ranges in light of Chae’s teaching at page 2, lines 52-55 that ceramide prevents moisture loss from skin tissue and may be included for said purpose in cosmetic compositions in amounts within the claimed ranges, such that the skilled artisan would have been motivated to add ceramide to the reference cosmetic composition with a reasonable expectation of success in enhancing the moisturizing properties of the composition.

The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645